Citation Nr: 0943039	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for left knee bursitis, 
currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for degenerative disc 
disease with spondylolisthesis and currently evaluated as 
40 percent disabling.  

3. Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 
to June 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO continued 
and confirmed the prior ratings of 10 percent for left knee 
bursitis, 40 percent for degenerative disc disease with 
spondylolisthesis.  The RO also denied TDIU.  

In March 2008, the Veteran testified before the undersigned 
at a Board Videoconference hearing.  A transcript of the 
hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At the Board hearing in March 2008, the Veteran stated that 
his left knee goes out or gives way two or three times per 
month (Transcript, p 3).  The Veteran bought a cane to get 
around (Transcript, p 4) and noticed light swelling of his 
left knee (Transcript p 6).  The Veteran says he thought his 
knee was worse since his last VA examination in July 2005 
because it gives way more frequently (Transcript, p 8).  He 
also stated that his biggest problem is that his left knee 
gives way.  (Transcript, p16.)  Due to the Veteran's 
competent current complaints, a new VA examination should be 
given to determine the current nature and severity of his 
service-connected left knee bursitis.  

Also at the March 2008 Board hearing, the Veteran stated that 
he experiences tingling in his feet which could be from his 
back disability (Transcript, p 10).  His representative 
stated: "So, basically, your back condition has gotten 
significantly worse" (Transcript, p 13).  Aching pain and 
muscle spasms were described as the main symptoms for the 
Veteran's back (Transcript, p 16).  The Veteran should be 
afforded a new VA examination to determine the current nature 
and severity of his low back.  

The Veteran testified at the Board hearing that he could no 
longer work due to his service-connected disabilities.  In 
Rice v. Shinseki, 22 Vet. App. 447, at 453 -454 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation."  

Accordingly, the case is REMANDED for the following action: 

1. Request current VA treatment records 
for the Veteran and associate them with 
the file.  Documentation for any negative 
response is requested.  

2. Schedule the appellant for a VA 
examination to determine the nature and 
severity of his service-connected left 
knee bursitis.  The claims folder, 
including a copy of this remand and 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
The examination report must reflect that 
the claims folder was reviewed.  All 
indicated tests should be conducted.  

The examiner should comment on any 
symptomatology shown to be present and due 
to the Veteran's service-connected left 
knee bursitis.  The examiner should report 
all range of motion measurements, 
including flexion and extension, for the 
left knee in degrees.  Note any pain on 
motion that the Veteran experiences.  

The examiner should state whether the 
Veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to his 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his left knee repeatedly over a period of 
time.  

3. Schedule the appellant for a VA 
examination to determine the nature and 
severity of his service-connected 
degenerative disc disease, with 
spondylolisthesis.  The claims folder, 
including a copy of this remand and 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
The examination report must reflect that 
the claims folder was reviewed.  All 
indicated tests should be conducted.  

The examiner should comment on any 
symptomatology shown to be present and due 
to the Veteran's service-connected low 
back disability.  The examiner should (1) 
provide ranges of motion of the 
lumbosacral spine; (2) describe any 
neurological impairment resulting from the 
spinal disability; and (3) state the 
length of time during the past twelve 
months that the Veteran has had 
incapacitating episodes due to the low 
back disability.  

With regard to neurological 
manifestations, the examiner should 
specifically comment as to whether the 
Veteran's neurological symptoms are 
intermittent or permanent in nature and 
whether they may be attributed to any 
disability other than his low back 
disability.  Incapacitating episodes are 
periods of acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, the Veteran's service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

4. Re-adjudicate the Veteran's claims for 
increased ratings for left knee bursitis, 
degenerative disc disease with 
spondylolisthesis and TDIU.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

